DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of October 21, 2021.  The rejections are stated below.  Claims 1 and 3-20 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant’s arguments concerning 35 U.S.C. 103 have been considered and are persuasive so therefore the rejection has been withdrawn.  Applicant's arguments filed 9/28/2021 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “For example, Applicant's claim 1 does not include limitations that are directed to any insurance transactions, monetary transactions, economic or legal practices. In fact, claim 1 does not recite the word “cost” or the word “insurance.” Applicant’s claim 1 also does not include limitations that are directed to interactions between or of other social aspects of persons. Instead, claim 1 recites functions performed by a computing system involving multiple computing devices and sensors”.	Turing to Applicant’s specification, paragraph 0004, “identifying events that may pose risk”. The rejection follows the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 
3.	The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).  Further, the court noted that the specific computer components are no more than objects on which the claimed methods operate, and that the central processor is nothing more than a general purpose computer programmed in an unspecified manner. Id. at 1064.  Additionally, the court noted that “although it would be inefficient to do so, the 
4.	Applicant argues “Second, in light of the amendments to claim 1 above, Applicant respectfully asserts that claim 1 is directed to collecting of sensor data, tracking and benchmarking the risk-imposing potentials associated with such sensor data to determine a collective risk-assessing criterion for computing devices of similar characteristics”.  The courts have indicated mere automation of manual processes, such as using a computer may not be sufficient to show an improvement in computer-functionality MPEP 2106.05(a).  With respect to the graphical user interface on a client device, server, and employment database the graphical user interface on a client device, server, and employment database are not integrated into administering a plan for providing a term life insurance.  Because the server, sensor data, computing devices and electronic message are not integrated, the server, sensor data, computing devices and electronic message merely provides the environment in which abstract idea is being used therefore the graphical user interface on a client device, server, and employment database are not a technical improvement and therefore the claim is non statutory.  Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h) is not indicative of integration in a practical application. Examiner notes that the limitations do not result in any computer functionality or technical/technology improvement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	 Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of insurance and mitigating risk without significantly more. 
6.	Claim 1 is directed to the abstract idea of insurance and mitigating risk which is grouped under “organizing human activity… fundamental economic practice” [insurance and mitigating risk ] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “a method to protect a …, the method comprising: receiving … data from at least …, the...coupled to the ….; identifying, based on the... data, an event posing a risk of damage to the…, wherein identifying the event includes: determining a plurality of … having a characteristic in common with the …,  selecting a threshold based on historical data for the plurality of …, and determining that the received … data exceeds the threshold; assessing physical health of the … to run diagnostics; in response to identifying the event, transmitting, by the … an … to the … regarding the event; wherein the … includes results of the diagnostics retrieved from the …; and modifying, by the … based on the received sensor data, risk data for the plurality of …, the risk data indicative of a probability that a second …of the plurality of …will experience …damage based on a physical event similar to the identified event, the second …distinct from… 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
7.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as computing device merely uses a computer as a tool to perform an abstract idea. The use of “receiving, identifying, determining, selecting, transmitting, and modifying” by the computer does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
8.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a computing device do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “of “receiving, identifying, determining, selecting, transmitting, and modifying” by the computer”  does no more than generally link the abstract idea to a particular field of use and the use of processors and memory does no more than use the processors/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of surveying users using a computer system. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Similar arguments can be extended to other independent claims 10 and 15 and hence the claims 10 and 15 are rejected on similar grounds as claim 1.
The limitations of claim 3. 5, 6, 8 further defines the abstract idea. 
The limitations of claim 2, 4, 7, 9 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1 and 3-20 are directed to an abstract and claims 1 and 3-20 are not patent-eligible.

Claim Rejections – 35 USC §112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

New Matter

11.	 Claim 1, 10, and 15 each recite “assessing...by instructing the computing device to run diagnostics”. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” The limitation of “assessing...by instructing the computing device to run diagnostics” is not found in the Specification. -In re Katz, 97 USPQ2d 1737 (CAFC 2011). Claims 2-8, 11-14, and 16-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.


Lack of Algorithm
12.	Claim 1 recites “assessing physical health of the computing device by instructing the computing device to run diagnostics”. However, the specification does not provide details on what the limitation, “by instructing”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) Claims 10 and 15 are rejected as the same basis as each of the claims recite similar language.  Dependent claims 2-9, 10-14, and 16-20 stand rejected based on dependence to the independent claims.

Claim Rejections – 35 USC §112



13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 




Antecedent Basis
15.	Claims 1, 10, and 15 each recite “in response… wherein the electronic message includes results of the diagnostics retrieved from the computing device”. There is insufficient antecedent basis for this limitation in the claim.  There is no previous step of diagnostics being retrieved from the computing device. Claims 2-8, 11-14, and 16-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.


Unclear Scope

16.	Claims 1 and 15 each recite “assessing… by instructing the computing device to run diagnostics”.  The claim does not identify what performs the step of “assessing” (additionally, see PGPub paragraph 0042). Therefore, the metes and bounds of the claim are unclear, therefore, the scope is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).  Claims 2-8, 11-14, and 16-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.


17.	Claim 10 recites ““A server comprising:…; memory … cause the server to:…” In other words, does the server comprise “at least one processor” and “memory…” or additionally the functions of “receive…”… etc.  Therefore, the metes and bounds of the claim are unclear, therefore, the scope is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).  

18.	Claim 15 recites”A non-transitory, computer-readable medium storing instructions that, when executed, cause a server to.  The claim does not specify what executes the instructions. Therefore, the metes and bounds of the claim are unclear, therefore, the scope is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).  

19.	Claim 15 each recite “assessing… by instructing the computing device to run diagnostics”.  The claim does not specify what executes the instructions. Therefore, the metes and bounds of the claim are unclear, therefore, the scope is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).  


Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


21.	Claim 1-6, 9-10, 15-16, and 19-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Hakimi-Boushehri et al. [US Patent No. 10,282,787 B1] in view Fuchs [US Pub No. 2015/0039397 A1].

22.	Regarding claim 1, Hakimi-Boushehri discloses a method to protect a computing device, the method comprising: 
identifying, by the server based on the sensor data, a physical event posing a risk of physical damage to the computing device (Col. 3 lines 1 and 3-20), wherein identifying the event includes:
determining a plurality of computing devices having a characteristic in common with the computing device (second data from plurality of devices, Col. 3 lines 1 and 3-20),
selecting a threshold based on historical data for the plurality of computing devices (baseline, Col. 3 lines 1 and 3-20), and
determining that the received sensor data exceeds the threshold; in response to identifying the event, transmitting an electronic message to the computing device regarding the event (Col. 3 lines 1 and 3-20); and
Hakimi-Boushehri does not disclose however Fuchs teaches receiving, by a server,  sensor data from at least one sensor of the computing device, the sensor coupled to the computing device (Fuchs 0041, 0048, 0079).
Hakimi-Boushehri does not disclose however Fuchs teaches modifying, based on the received sensor data, risk data for the plurality of computing devices, the risk data indicative of a probability that a computing device of the plurality of computing devices will experience damage based on the identified event (Fuchs 0041, 0048, 0079).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Hakimi-Boushehri to include the teachings of Fuchs.  The rationale to combine the teachings would be in producing an estimate of damage and cost of repair.

23.	Regarding claim 2, Hakimi-Boushehri in view of Fuchs disclose the method of claim 1, further comprising obtaining results of diagnostics run on the computing device to assess health of the computing device, wherein the electronic message includes the results of diagnostics (Col. 3 lines 5-10).

24.	Regarding claim 3, Hakimi-Boushehri in view of Fuchs disclose the method of claim 1 further comprising analyzing a repair history of the computing device (Col. 3 lines 1 and 3-20).

25.	Regarding claim 4, Hakimi-Boushehri in view of Fuchs disclose the method of claim 1 wherein identifying the event further includes obtaining results of diagnostics including data from a diagnostics program operating on the computing device (Col. 3 lines 1 and 3-20).

26.	Regarding claim 5, Hakimi-Boushehri in view of Fuchs disclose the method of claim 4 wherein the results of diagnostics further include an image or video from a camera of the computing device (Col. 7 lines 53-60).

27.	Regarding claim 6, Hakimi-Boushehri in view of Fuchs disclose the method of claim 5 wherein the image or video includes at least a portion of a screen of the computing device (Col. 7 lines 53-60).

28.	Regarding claim 9, Hakimi-Boushehri in view of Fuchs disclose the method of claim 1 wherein the computing device is a first computing device, and the electronic message is a first message, the method further comprising:
transmitting, to a second computing device, a second message including the received sensor data, wherein the second computing device is configured to send a reply communication (Col. 3 lines 1 and 3-20);
wherein transmitting the first message is performed further in response to receiving the reply communication (Col. 3 lines 1 and 3-20).

29.	Regarding claim 15, Hakimi-Boushehri discloses a non-transitory, computer-readable medium storing instructions that, when executed, cause a system to:
identify, based on the sensor data, an event posing a risk of damage to the
computing device (Col. 3 lines 1 and 3-20), wherein identifying the event includes:
determining a plurality of computing devices having a characteristic in common with the computing device (second data from plurality of devices, Col. 3 lines 1 and 3-20),
selecting a threshold based on historical data for the plurality of computing devices (baseline, Col. 3 lines 1 and 3-20), and
determining that the received sensor data exceeds the threshold; in response to identifying the event, transmitting an electronic message to the computing device regarding the event (Col. 3 lines 1 and 3-20); and
Hakimi-Boushehri does not disclose however Fuchs teaches receive sensor data from at least one sensor of the computing device, the sensor coupled to the computing device (Fuchs 0029-0030, 0037, 0047).
Hakimi-Boushehri does not disclose however Fuchs teaches modifying, based on the received sensor data, risk data for the plurality of computing devices, the risk data indicative of a probability that a computing device of the plurality of computing devices will experience damage based on the identified event (Fuchs Col. 8 lines 28-38).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Hakimi-Boushehri to include the teachings of Fuchs.  The rationale to combine the teachings would be in producing an estimate of damage and cost of repair.

30.	Regarding claim 16, Hakimi-Boushehri discloses wherein the at least one sensor includes a location detector, and determining that the received sensor data exceeds the threshold includes determining that the computing device is within a predetermined distance of another computing device (Col. 8 lines 41-56).

31.	Regarding claim 19, Hakimi-Boushehri discloses wherein the at least one sensor includes a location detector, the received sensor data includes first data from the location detector, and identifying the event further includes determining, based on the first data, that the computing device is in a location associated with an elevated risk of damage to the computing device (Col. 8 lines 41-56).

32.	Regarding claim 20, Hakimi-Boushehri discloses wherein identifying the event further includes analyzing the received sensor data in conjunction with previously-received sensor data for the computing device (Col. 3 lines 1 and 3-20).

Claim Rejections - 35 USC § 103
33.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


34.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hakimi-Boushehri et al. [US Patent No. 10,282,787 B1] in view Fuchs [US Pub No. 2015/0039397 A1] and Baeder [US Pub No. 2016/0232349 A1].

35.	Regarding claim 7, Hakimi-Boushehri does not disclose however Baeder teaches wherein identifying the event further includes detecting malware on the computing device (Baeder 0042).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Hakimi-Boushehri to include the teachings of Baeder.  The rationale to combine the teachings would be for detecting mobile malware and reporting the same to a user concerned with the detected malware.

36.	Claims 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hakimi-Boushehri et al. [US Patent No. 10,282,787 B1] in view Fuchs [US Pub No. 2015/0039397 A1] and Bowles et al. [US Pub No. 2016/0132840 A1].

37.	Regarding claim 8, Hakimi-Boushehri does not disclose however Bowles teaches wherein the selected threshold is associated with a force of impact, and the historical data includes data associated with screen damage for the plurality of computing devices (Bowles 0102).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Hakimi-Boushehri to include the teachings of Bowles.  The rationale to combine the teachings would be for evaluating and recycling mobile phones and other consumer devices and, more particularly, to hardware and/or software for facilitating device identification, evaluation, purchase, and/or other processes associated with electronic device recycling. 

38.	Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hakimi-Boushehri et al. [US Patent No. 10,282,787 B1] in view Fuchs [US Pub No. 2015/0039397 A1] and Ady et al. [US Pub No. 2015/0097690 A1].

39.	Regarding claim 11, Hakimi-Boushehri does not disclose however Ady teaches wherein the at least one sensor includes at least one of an accelerometer or a gyroscope (Ady 0030).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Hakimi-Boushehri to include the teachings of Ady.  The rationale to combine the teachings would be for electronic device abuse detection and notification.

40.	Regarding claim 12, Hakimi-Boushehri does not disclose however Ady teaches wherein the at least one sensor includes a gyroscope, and the received sensor data includes first data obtained from the gyroscope, the first data indicating an extent of rotation of the computing device during a period of free fall (Ady 0030).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Hakimi-Boushehri to include the teachings of Ady.  The rationale to combine the teachings would be for electronic device abuse detection and notification.

41.	Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hakimi-Boushehri et al. [US Patent No. 10,282,787 B1] in view Fuchs [US Pub No. 2015/0039397 A1] and Borden et al. [US Pub No. 2011/0161118 A1].

42.	Regarding claim 13, Hakimi-Boushehri does not disclose however Borden teaches wherein the at least one sensor includes an accelerometer, the received sensor data includes first data obtained from the accelerometer, and the instructions are further configured to instruct the at least one processor to:
determine, based on the first data, that the computing device has experienced deceleration (Borden 0062); and determine, based on the deceleration, that the computing device has been dropped (Borden 0062).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Hakimi-Boushehri to include the teachings of Borden.  The rationale to combine the teachings would be because desirable to provide proof of insurance as needed.

43.	Regarding claim 14, Hakimi-Boushehri does not disclose however Baeder teaches wherein the instructions are further configured to instruct the at least one processor to:
identify a force of impact experienced by the computing device; and identify, based on the identified force of impact, damage or potential damage to the computing device (Borden 0062).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Hakimi-Boushehri to include the teachings of Borden.  The rationale to combine the teachings would be because desirable to provide proof of insurance as needed.

44.	Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hakimi-Boushehri et al. [US Patent No. 10,282,787 B1] in view Fuchs [US Pub No. 2015/0039397 A1] and Quirk et al. [US Pub No. 2015/0016001 A1].

45.	Regarding claim 17, Hakimi-Boushehri does not disclose however Baeder teaches wherein the at least one sensor includes a moisture sensor, and determining that the received sensor data exceeds the threshold includes determining that a level of moisture measured by the moisture detector exceeds a predetermined amount (Quirk 0050).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Hakimi-Boushehri to include the teachings of Quirk.  The rationale to combine the teachings would be for preventing moisture damage to electronic circuitry of a device.

46.	Regarding claim 18, Hakimi-Boushehri does not disclose however Baeder teaches wherein the at least one sensor includes an altimeter, and determining that the received sensor data exceeds the threshold includes determining that an altitude measured by the altimeter exceeds a predetermined level (Quirk 0050).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Hakimi-Boushehri to include the teachings of Quirk.  The rationale to combine the teachings would be for preventing moisture damage to electronic circuitry of a device.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692